



Exhibit 10.1




Amendment No. 3
to
Fourth Amended and Restated Loan Agreement
Among
Certain Lenders,
HSBC Bank USA, National Association, As Administrative Agent
Certain Designated Borrowers
And
MOOG INC.


This Amendment No. 3 dated as of June 28, 2016 (“Amendment”) to the Fourth
Amended and Restated Loan Agreement dated as of March 28, 2013 as amended by
Amendment No. 1 thereto dated as of May 22, 2014 and Amendment No. 2 thereto
dated as of December 31, 2015 (collectively, the “Agreement”) is entered into by
and among MOOG INC., a New York corporation (“Company”), certain lenders which
are currently parties to the Agreement (“Lenders”), and HSBC BANK USA, NATIONAL
ASSOCIATION, a bank organized under the laws of the United States of America, as
administrative agent for the Lenders (“Administrative Agent”).




RECITALS




A.    The Company has requested, and the Administrative Agent and the Lenders
have agreed to extend the Revolving Credit Maturity Date under the Agreement,
and make certain other modifications to the Agreement, including but not limited
to, recognizing that the Company’s subsidiary, Moog Techtron Corp. was merged
into the Company as of January 1, 2016, and is no longer a “Guarantor” under the
Agreement, modifying certain agency provisions, financial covenants and
Permitted Acquisitions, Permitted Distributions and Restricted Payments, and
making certain other clarifying modifications, all as set forth in this
Amendment.


B.    The Company and each of the Guarantors will benefit from the modifications
set forth herein.


C.    The Administrative Agent and the Lenders are agreeable to the foregoing to
the extent set forth in this Amendment and subject to each of the terms and
conditions stated herein.


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth herein, and of the loans or other extensions of credit heretofore, now or
hereafter made by the Lenders, to, or for the benefit of the Company and its
Subsidiaries, the parties hereto agree as follows:











--------------------------------------------------------------------------------





1.    Definitions. Except to the extent otherwise specified herein, capitalized
terms used in this Amendment shall have the same meanings specified in the
Agreement.


2.    Modifications to the Agreement.


(a)    In Section 1.1 entitled “Definitions”, the following new definitions are
added in the appropriate alphabetical order:


“Amendment No. 3” - Amendment No. 3 to Fourth Amended and Restated Loan
Agreement dated as of June 28, 2016 among the Company, the Lenders and the
Administrative Agent.


“Bail-In Action” - the exercise of any Write-down and Conversion Powers in
respect of any liability of an EEA Financial Institution.


“Bail-In Legislation” - in relation to an EEA Member Country which has
implemented, or which at any time implements, Article 55 of Directive
2014/59/EU, as amended or re-enacted, establishing a framework for the recovery
and resolution of credit institutions and investment firms, the relevant
implementing law or regulation as described in the EU Bail-In Legislation
Schedule from time to time.


“EEA Financial Institution” - means (a) any institution established in any EEA
Member Country which is subject to the supervision of a Resolution Authority,
(b) any entity established in any EEA Member Country which is a parent of an
institution described in clause (a) of this definition, or (c) any institution
established in any EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.


“EEA Member Country” - any member state of the European Union, Iceland,
Liechtenstein and Norway.


“EU Bail-In Legislation Schedule” - the document described as such and published
by the Loan Market Association (or any successor person) from time to time.


“Material Acquisition” - any Permitted Acquisition (whether by direct purchase,
merger or otherwise and whether in one or more related transactions) by the
Company or any Subsidiary of the Company in which the total Consideration for
said acquisition exceeds 5% of the Consolidated Total Assets as of the last day
of the most recently ended fiscal quarter of the Company for which financial
statements are publicly available.


“Resolution Authority” - any body which has authority to exercise any Write-down
and Conversion Powers.


“Write-down and Conversion Powers” - in relation to any Bail-In Legislation
described in the EU Bail-In Legislation Schedule from time to time, the powers
described as such in relation to that Bail-In Legislation in the EU Bail-In
Legislation Schedule.







--------------------------------------------------------------------------------





(b)    In Section 1.1 entitled “Definitions”, the present definition of
“Defaulting Lender” is amended to add the following provision at the end
thereof:


“, (e) has, or has a direct or indirect parent company that has become the
subject of a Bail-In Action or (f) with respect to any Lender that is a Foreign
Lender, has failed, within ten (10) Business Days after request by the
Administrative Agent or the Company acting in good faith, to provide
certification of such Foreign Lender’s compliance with the requirements of
FACTA, provided however such Foreign Lender shall cease to be a Defaulting
Lender pursuant to this clause (f) upon the Administrative Agent’s or Company’s
receipt of such certification. Any determination by the Administrative Agent
that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (f) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender upon delivery of written
notice of such determination to the Company, Issuing Bank, Swingline Lender and
each Lender.”


(c)    In Section 1.1 entitled “Definitions”, the present definition of
“Designated Hedge Agreement” is deleted and replaced with the following:


“Designated Hedge Agreement” - any Hedge Agreement to which any Borrower or any
of the Subsidiaries which is an Eligible Contract Participant is a party and as
to which a Lender or any Affiliate of a Lender, or a Person that upon the
effective date of such Hedge Agreement was a Lender or an Affiliate of such
Lender (each a “Hedging Lender”) is a counterparty, so that such Lender or
Affiliate or Hedging Lender, to the extent of such Lender’s or Affiliate’s or
Hedging Lender’s credit exposure under such Hedge Agreement, will be entitled to
share in the benefits of any Guaranty and the Security Documents to the extent
any such Guaranty and Security Documents include obligations under Designated
Hedge Agreements in the obligations secured or guaranteed thereby. For greater
certainty, such benefits shall continue after such Hedging Lender has ceased to
be a Lender.


(d)    In Section 1.1 entitled “Definitions”, the present definition of “Fee
Letter” is deleted and replaced with the following:


“Fee Letter” - the letter dated June 16, 2016 between the Company and the
Administrative Agent providing for the payment by the Company of certain
arrangement and annual agency fees for the sole account of the Administrative
Agent, and a certain fronting fee for the sole account of, and payable directly
to, the Issuing Bank.


(e)    In Section 1.1 entitled “Definitions”, the present definition of “Foreign
Borrower Sublimit” is deleted and replaced with the following:


“Foreign Borrower Sublimit” means the lesser of the Dollar Equivalent of (a)(i)
$100,000,000.00 or (ii) $150,000,000 in connection with a Material Acquisition
and (b) the total Unused Commitments. “In connection with a Material
Acquisition” means that the proceeds of such borrowings are used to fund,
directly or indirectly, the Consideration for such Material Acquisition or the
financial requirements of the Subsidiary or Subsidiaries resulting from such
Material Acquisition. The Foreign Borrower Sublimit is part of, and not in
addition to, the Total Commitments.





--------------------------------------------------------------------------------





 
(f)    In Section 1.1 entitled “Definitions”, the present definition of
“Guarantors” is deleted and replaced with the following:


“Guarantor” or “Guarantors” - individually or collectively, Broad Reach
Engineering Company, a Delaware corporation, Curlin Medical Inc., a Delaware
corporation, Moog Europe Holdings I LLC, a New York limited liability company,
Moog Europe Holdings II LLC, a New York limited liability company, X.O. Tec LLC,
a Delaware limited liability company, ZEVEX, Inc., a Delaware corporation and
any other Subsidiary of Company which is required to deliver to the
Administrative Agent a Guaranty hereunder.


(g)    In Section 1.1 entitled “Definitions”, the present definition of
“Indebtedness” is amended to add the following provision at the end thereof:


“; provided, however, that amounts paid as earn outs and similar contingent
consideration by the Company under Permitted Acquisitions shall not constitute
Indebtedness.”


(h)    In Section 1.1 entitled “Definitions”, the present definition of
“Revolving Credit Maturity Date” is deleted and replaced with the following:


“Revolving Credit Maturity Date” - June 28, 2021, which date may be shortened in
accordance with Section 8.2 of this Agreement.


(i)    In Section 2.1 entitled “The Revolving Credit” the following provision is
added as a new subsection (e) thereof
“(e)    Existing Indebtedness Assigned. As of the effective date of Amendment
No. 3, there are $700,000,000 of revolving loans outstanding and Existing
Letters of Credit with a face amount of $19,813,804.92 outstanding under this
Agreement. Pursuant to an Omnibus Assignment and Assumption Agreement dated as
of the date Amendment No. 3, the lenders under the Agreement prior to such
Amendment No. 3 have assigned to the Administrative Agent all of the
indebtedness under the Agreement effective as of the effective date of Amendment
No. 3. As of the effective date of Amendment No. 3, the Administrative Agent
hereby assigns a portion of the Commitment to the Lenders such that, after
giving effect to such assignment, the Commitment of each Lender shall be as set
forth on Schedule 2.1, and such indebtedness shall continue as Indebtedness
hereunder. The terms and provisions of Exhibit F are hereby incorporated by
reference so that the foregoing assignment shall be subject to the terms and
conditions of such Exhibit F.”
(j)     The existing Schedule 2.1 entitled “Lenders’ Commitments” is deleted and
replaced with Schedule 2.1 attached hereto.


(k)    Article IV is hereby amended to add the following new Section 4.25
entitled “EEA Financial Institution” to the end thereof to read as follows:


“4.25    EEA Financial Institution. Neither any Borrower nor any Guarantor is an
EEA Financial Institution.”





--------------------------------------------------------------------------------







(l)    In the existing Section 6.2 entitled “Leverage Ratio”, the following
provision is added at the end thereof:


“; provided, however, that if the Company is otherwise not in default under the
terms of this Agreement, the Company may elect, upon written notice to the
Administrative Agent within thirty (30) days after the closing of a Material
Acquisition, which election may not be exercised more than two (2) times during
the term of this Agreement, to increase the maximum Leverage Ratio to 3.75 to
1.0 during the fiscal quarter in which such Material Acquisition took place and
for the next succeeding three (3) fiscal quarters (or, if such Material
Acquisition occurs within the last forty-five (45) days of any fiscal quarter,
then for the next succeeding four (4) fiscal quarters).”


(m)    The existing Section 6.3 entitled “Consolidated Capital Expenditures”, is
deleted in its entirety.


(n)    In the existing Section 7.1 entitled “Indebtedness”, subsection (e)
thereof, entitled “Securitization Transactions” is amended to delete the amount
“125,000,000.00” contained therein and replace the same with the amount
“150,000,000.00”.


(o)    In the existing Section 7.3 entitled “Investments Including Guaranty
Obligations”, subsection (d) thereof is deleted and replaced with the following:


“(d) any Investment made by the Company or any trustee in respect of (i) the
Moog Inc. Supplemental Retirement Plan and the Moog Inc. Supplemental Retirement
Plan Trust, each as in effect on the date hereof or as may be amended from time
to time; (ii) the Moog Inc. Defined Contribution Supplemental Executive
Retirement Plan and the associated Moog Inc. Defined Contribution Supplemental
Executive Retirement Plan Trust, each as in effect on the date hereof or as may
be amended from time to time and (iii) any additional Moog Inc. comparable
defined benefit or defined contribution plan, disclosed to the Administrative
Agent.”


(p)    In the existing Section 7.3 entitled “Investments Including Guaranty
Obligations”, subsection (h) thereof is deleted and replaced with the following:


“(h)    any other Investments aggregating not more than $100,000,000 made from
June 28, 2016 through the Revolving Credit Maturity Date; provided, however,
Investments made by the Company or any Subsidiary in a Subsidiary for the sole
purpose of funding the Consideration for a Permitted Acquisition, whether in one
or more series of related transactions, and the Consideration for any Permitted
Acquisition shall not be considered Investments for the purposes of calculating
such amount, but rather shall be included in the calculation of the amount of
total Consideration for such Permitted Acquisition under Section 7.8(c)(iv)
hereof. In addition, in calculating such Investment basket amount, repayments
made by the Moog Inc. Stock Employee Compensation Trust, or any other comparable
trust disclosed to the Administrative Agent, of loans payable to the Company
shall reduce the outstandings under such Investment basket.”







--------------------------------------------------------------------------------





(q)    In the existing Section 7.4 entitled “Restricted Payments”, subsection
(d) thereof is deleted and replaced with the following subsections:


“(d)    The Company or any Subsidiary may declare and pay or make cash dividends
with respect to or stock repurchases of its outstanding shares on a pro rata
basis, provided that (i) no Default or Event of Default shall have occurred and
be continuing or would result therefrom and (ii) before and after giving pro
forma effect to each such cash dividend and stock repurchase, the Leverage Ratio
does not exceed 2.5 to 1.0; and


(e)    The Company or any Subsidiary may declare and pay or make cash dividends
with respect to or stock repurchases of its outstanding shares on a pro rata
basis not otherwise permitted pursuant to this Section 7.4 in an aggregate
amount not to exceed in any one fiscal year, the Annual Permitted Distribution
Amount for the immediately preceding fiscal year, provided that no Default or
Event of Default shall have occurred and be continuing or would result
therefrom.”


(r)    In the existing Section 7.6 entitled “Material Indebtedness Agreements”,
subsection (b) thereof entitled “Prepayment and Refinancing of Other Debt, etc.”
is amended so that the provision under subheading (iv) thereof is deleted and
replaced with the following:


“(iv) pay or prepay the Indebtedness under any Senior Unsecured Notes, provided
that before and after any such payment or prepayment, the Borrowers have at
least $200,000,000 available to borrow under the Revolving Credit.”


(s)    In the existing Section 7.8 entitled “Consolidation, Merger,
Acquisitions, Asset Sales, etc.”, subsection (b) thereof entitled “Other
Depositions” is amended so that the provision under subheading (A) thereof is
deleted in its entirety and replaced with the following:


“(A)    the Consideration for each Asset Sale represents fair value, and for
Asset Sales with total Consideration of $25,000,000 or more, any non cash
consideration does not exceed 25% of the total Consideration for such Asset
Sale;”


(t)    In the existing Section 7.8 entitled “Consolidation, Merger,
Acquisitions, Asset Sales, etc.” subsection (c) thereof entitled “Permitted
Acquisitions” is amended such that:


(1)    the clause that commences at the beginning of such subsection and ends
immediately prior to subsection (i) thereof is deleted in its entirety and
replaced with the following:


“Any acquisition by Company or any Subsidiary of all or substantially all or the
assets, or assets constituting all of substantially all of a division or product
line of any other Person, or of Equity Interests of any other Person that
becomes a Subsidiary as a result thereof, so long as”


(2)    subsection (iv) thereof is deleted in its entirety; and


(3)    the last sentence thereof is deleted in its entirety.


(u)    In the existing Section 10.1 entitled “Appointment and Authorization” the
following provision is added as a new subsection (c) thereof:







--------------------------------------------------------------------------------





“(c)    (i)    Subject to the terms of this Agreement, the Administrative Agent
agrees to administer and enforce this Agreement and the other Security Documents
to which it is a party and to foreclose upon, collect and dispose of the
Collateral and to apply the proceeds therefrom, for the benefit of the Secured
Facilities Parties, as provided in this Agreement, and otherwise to perform its
duties and obligations as the representative of the Secured Facilities Parties
thereunder in accordance with the terms hereof; provided, however, that the
Administrative Agent shall have no duties or responsibilities except those
expressly set forth in the Security Documents to which it is a party as
Administrative Agent, and no implied covenants or obligations shall be read into
any such Security Documents against the Administrative Agent, and its duties
thereunder shall be administrative in nature only, whether or not a default has
occurred and is continuing.


(ii)    The Administrative Agent shall not be responsible to the other Secured
Facilities Parties for (A) the performance or observance by the Borrower or any
of the Secured Facilities Parties (other than as to itself) of any of their
respective agreements contained herein or therein, nor shall the Administrative
Agent be liable because of the invalidity or unenforceability of any provisions
of this Agreement (other than as to itself) or (B) the validity, perfection,
priority or enforceability of the Liens in any of the Collateral, whether
impaired by operation of law or by reason of any action or omission to act on
its part hereunder (except to the extent such action or omission constitutes
gross negligence, or willful misconduct on the part of the Administrative
Agent), the validity of the title to the Collateral, insuring the Collateral or
the payment of taxes, charges, assessments or Liens upon the Collateral or
otherwise as to the maintenance of the Collateral. Neither the Administrative
Agent nor any of its directors, officers, employees or agents shall be liable or
responsible for any action taken or omitted to be taken by it or them hereunder
or in connection herewith, except for its or their own gross negligence or
willful misconduct.
(iii)     In the event that the Administrative Agent is required to acquire
title to an asset for any reason, or take any managerial action of any kind in
regard thereto, in order to carry out any obligation for the benefit of another,
which in the Administrative Agent’s sole discretion may cause the Administrative
Agent to be considered an “owner or operator” under the provisions of the
Comprehensive Environmental Response, Compensation and Liability Act (“CERCLA”),
42 U.S.C. §9601, et seq., or otherwise cause the Administrative Agent to incur
liability under CERCLA or any other federal, state or local law, the
Administrative Agent reserves the right, instead of taking such action, to
either resign as the Administrative Agent or arrange for the transfer of the
title or control of the asset to a court-appointed receiver. Except for such
claims or actions arising directly from the gross negligence or willful
misconduct of the Administrative Agent, the Administrative Agent shall not be
liable to any person or entity for any environmental claims or contribution
actions under any federal, state or local law, rule or regulation by reason of
the Administrative Agent’s actions and conduct as authorized, empowered and
directed hereunder or relating to





--------------------------------------------------------------------------------





the discharge, release or threatened release of hazardous materials into the
environment. If at any time after any foreclosure on the Collateral (or a
transfer in lieu of foreclosure) upon the exercise of remedies in accordance
with the Security Documents it is necessary or advisable to take possession,
own, operate or manage any portion of the Collateral by any person or entity
other than the Borrower, the Administrative Agent shall appoint an appropriately
qualified Person to possess, own, operate or manage such Collateral.


(iv)    The powers conferred on the Administrative Agent under this Agreement
and related Security Documents are solely to protect its interest in the
Collateral and shall not impose any duty upon it to exercise any such powers.
Except for the safe custody and preservation of the Collateral in its possession
and the accounting for monies actually received by it, the Administrative Agent
shall have no other duty as to the Collateral, whether or not the Administrative
Agent or any of the other Lenders or Issuing Banks has or is deemed to have
knowledge of any matters, or as to the taking of any necessary steps to preserve
rights against any parties or any other rights pertaining to the Collateral. The
Administrative Agent hereby agrees to exercise reasonable care in respect of the
custody and preservation of the Collateral. The Administrative Agent shall be
deemed to have exercised reasonable care in the custody and preservation of the
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which the Administrative Agent accords its own
property.”


(v)    In the existing Section 10.9 entitled “Action by Administrative Agent”,
the following provision is added at the end of subsection (a) thereof:


“The Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary power under this Agreement or the Security
Documents, except discretionary rights and powers expressly contemplated by this
Agreement or the Security Documents that the Administrative Agent is required to
exercise and only so long as so directed in writing to take such discretionary
action by the “Required Lenders” provided, however, that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Loan Document or Applicable Law, including, for the avoidance
of doubt, any action that may be in violation of the automatic stay or that may
effect a forfeiture, modification or termination of a property interest in
violation of any applicable bankruptcy/ insolvency laws and the Administrative
Agent shall in all cases be fully justified in failing or refusing to act under
the Agreement or any other Loan Document unless it first receives further
assurances of its indemnification from the Lenders that the Administrative Agent
reasonably believes it may require, including prepayment of any related expenses
and any other protection it requires against any and all costs, expenses and
liabilities it may incur in taking or continuing to take any such discretionary
action at the direction of the Required Lenders. In no event shall the
Administrative Agent be required to expend or risk any of its





--------------------------------------------------------------------------------





own funds or otherwise incur any liability, financial or otherwise, in the
performance of its duties under the Loan Documents or in the exercise of any of
its rights or powers under this Agreement.”


(w)    In the existing Section 10.14 entitled “Amendments, Consents” the
following provision is added at the end of subsection (e) thereof:


“without the written consent of each Lender”


(x)    In the existing Section 10.18 entitled “Tax Withholding Clause”, the
following provision is added as a new subsection (e) thereof:


“(e)    For purposes of determining withholding Taxes imposed under FATCA, from
and after the effective date of Amendment No. 3, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).”


(y)    In the existing Section 10.20 entitled “Other Agents”, the following
provision is added at the end thereof:


“The obligations of the Administrative Agent and Lenders under this Agreement or
any other Loan Documents are several and not joint. Failure by any one Lender to
perform its obligations does not affect the obligations (or liability) of
Administrative Agent or any other Lender thereunder.”


(z)    In the existing Section 11.12 entitled “Notifications”, the following
provision is added at the end of subsection (b) thereof entitled “Flood
Notification”:


“Without limiting the foregoing, each of the Mortgages delivered to
Administrative Agent contains a covenant for the mortgagor thereunder to provide
flood insurance if the mortgaged premises or any portion thereof are located in
an area identified by the Secretary of Housing and Urban Development as an area
having special flood hazards and in which flood insurance has been made
available under the National Flood Insurance Act, and prior to accepting any
future mortgage on additional real property, the Administrative Agent will give
the Lenders at least 45 days prior notice of such, so that the Lenders may
conduct flood insurance due diligence with respect thereto, and Administrative
Agent will coordinate with the Company to deliver to Lender any additional
information needed for such Lender’s flood due diligence.”


(aa)    The Agreement is amended to add the following provision as a new Section
11.20:


“11.20 Contractual Recognition of Bail-In - Notwithstanding any other term of
any Loan Document or any other agreement, arrangement or understanding between
any party to this Agreement (each a “Party”), each Party acknowledges and
accepts that any liability of any Party that is an EEA Financial Institution to
any other Party under or in connection with the Loan Documents may be subject to
Bail-In Action by the relevant Resolution Authority and acknowledges and accepts
to be bound by the effect of:





--------------------------------------------------------------------------------







(a)    any Bail-In Action in relation to any such liability, including (without
limitation):


(i)
a reduction, in full or in part, in the principal amount, or outstanding amount
due (including any accrued but unpaid interest) in respect to any such
liability;



(ii)
a conversion of all, or part of, any such liability into shares or other
instruments of ownership that may be issued to, or conferred on, it; and



(iii)
a cancellation of any such liability; and



(b)    a variation of any term of any Loan Document to the extent necessary to
give effect to any Bail-In Action in relation to any such liability.”


(bb)    The existing Schedule 4.1 entitled “Subsidiaries” is deleted in its
entirety and replaced with Schedule 4.1 attached hereto.


(cc)    The existing Schedule 7.1 entitled “Permitted Indebtedness” is deleted
in its entirety and replaced with Schedule 7.1 attached hereto.


(dd)    The existing Schedule 7.2 entitled “Permitted Encumbrances” is deleted
in its entirety and replaced with Schedule 7.2 attached hereto.


(ee)    The existing Schedule 7.3 entitled “Permitted Investments and
Guarantees” is deleted in its entirety and replaced with Schedule. 7.3 attached
hereto.


3.    Reaffirmations.


3.1    Reaffirmation Agreements. In connection herewith, the Company and the
Negative Pledgors thereunder are executing and delivering a reaffirmation of the
Loan Documents to which they are a party and an amendment of the Amended and
Restated General Security Agreement dated as of March 18, 2011, as previously
amended, in favor of Administrative Agent (the “Reaffirmation”) and the
Guarantors are executing and delivering a reaffirmation of the Loan Documents to
which they are a party and amendment of the Amendment and Restated General
Security Agreement dated as of March 18, 2011, as previously amended and
supplemented in favor of Administrative Agent (the “Guarantor Reaffirmation”).
Without limiting the foregoing, by their signatures hereto, each Guarantor
hereby reaffirms, ratifies and confirms the execution and delivery and all of
the terms and provisions of, as applicable, the Loan Documents to which it is a
party, and agrees that such Loan Documents remain in full force and effect, are
the legal, valid and binding obligations of such Guarantor and that any guaranty
contained therein extends to, and guaranties any and all Indebtedness under the
Agreement, as modified from time to time, including as modified hereby and that
“Loan Agreement” as used therein means the Agreement, as modified hereby and as
the same may hereafter be amended, supplemented, extended, renewed, restated,
replaced or otherwise modified from time to time.


4.    Limitation on Modifications. The foregoing modifications are only
applicable and shall only be effective in the specific instance and for the
specific purpose for which made, are expressly limited to the facts and
circumstances referred to herein, and shall not operate as (i) a waiver of, or





--------------------------------------------------------------------------------





consent to non-compliance with any other provision of the Agreement or any other
Loan Document, (ii) a waiver or modification of any right, power or remedy of
either the Administrative Agent or any Lender under the Agreement or any Loan
Document, or (iii) a waiver or modification of, or consent to, any Event of
Default or Default under the Agreement or any Loan Document.


5.    Conditions Precedent. The effectiveness of each and all of the
modifications contained in this Amendment is subject to the satisfaction, in
form and substance satisfactory to the Administrative Agent, of each of the
following conditions precedent:


5.1    Amendment Documentation. The Administrative Agent shall have received:
(a) the original Omnibus Assignment and Acceptance from each of the lenders
under the existing Agreement, together with each such lender’s existing Note
endorsed to the Administrative Agent (b) sixteen (16) originals of this
Amendment executed by all parties hereto; (c) an original replacement revolving
note and an original replacement alternative currency note in favor of each of
the Lenders; (d) sixteen (16) originals of each of the Reaffirmation and the
Guarantor Reaffirmation; and (e) originals of an opinion of counsel to the
Borrowers.


5.2    No Default. As of the effective date of this Amendment, no Default or
Event of Default shall have occurred and be continuing.


5.3    Representations and Warranties. The representation and warranties
contained in Section 6 hereof and in the Agreement shall be true correct and
complete as of the effective date of this Amendment as though made on such date,
unless they specifically speak as of another date.


5.4    Other. The Administrative Agent shall have received such other approvals
or documents as any Lender through the Administrative Agent may reasonably
request, including searches, corporate status reports and consents and all legal
matters incident to the foregoing shall be satisfactory to the Administrative
Agent and its counsel.


6.    Representations and Warranties of Company. The Company hereby represents
and warrants as follows:


6.1    Each of the representations and warranties set forth in the Agreement is
true, correct, and complete on and as of the date hereof as though made on the
date hereof, unless they specifically speak as of another date, and the
Agreement, as modified by this Amendment, and each of the other Loan Documents
remains in full force and effect.


6.2    As of the date hereof, there exists and will exist no Default or Event of
Default under the Agreement or any other Loan Document, and no event which, with
the giving of notice or lapse of time, or both, would constitute a Default or
Event of Default.


6.3    The execution, delivery and performance by the Company of this Amendment
is within the Company’s corporate powers, have been duly authorized by all
necessary corporate action, and do not, and will not, (i) contravene the
Company’s certificate of incorporation or by-laws, (ii) violate any law,
including without limitation the Securities Act of 1933, as amended, or the
Securities Exchange Act of 1934, as amended, or any rule, regulation (including
Regulations T, U or X of the Board of Governors of the Federal Reserve System)
order, writ, judgment, injunction, decree, determination or award, and
(iii) conflict with or result in the breach of, or constitute a default under,
any material contract, loan agreement, mortgage, deed of trust or any other
material instrument or agreement binding on the





--------------------------------------------------------------------------------





Company or any Subsidiary or any of their properties or result in or require the
creation or imposition of any lien upon or with respect to any of their
properties.


6.4    This Amendment has been duly executed and delivered by the Company and
the Guarantors and is the legal, valid and binding obligation of each of them,
enforceable against the Company and each of the Guarantors in accordance with
its terms.


6.5    No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for (i) the due execution, delivery or performance by the
Company and the Guarantors of this Amendment or any other agreement or document
related hereto or contemplated hereby to which the Company or any of the
Guarantors is or is to be a party or otherwise bound, or (ii) the exercise by
the Administrative Agent or any Lender of its rights under the Agreement as
modified by this Amendment.


7.    Other.


7.1    The Company agrees to pay all out-of-pocket expenses of the
Administrative Agent in connection with the negotiation, preparation and
execution of this Amendment including the reasonable fees and disbursements of
counsel to the Administrative Agent.


7.2    This Amendment may be executed in any number of counterparts and by the
parties hereto on separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute one and the same agreement.


7.3    This Amendment shall be governed by and construed under the internal laws
of the State of New York, as the same may be from time to time in effect,
without regard to principles of conflicts of laws.


[Signature Pages Follow]


Doc #02-465677.7













































--------------------------------------------------------------------------------













The parties hereto have caused this Amendment to be duly executed as of the date
shown at the beginning of this Amendment.




HSBC BANK USA, NATIONAL
ASSOCIATION, as Administrative Agent    




By: /s/ Ecliff Jackman
Name:    Ecliff Jackman
Title: Vice President    




































































Signature Page to Amendment No. 3 to Moog Fourth Amended and Restated Loan
Agreement





--------------------------------------------------------------------------------







HSBC BANK USA, NATIONAL
ASSOCIATION, as a Lender




By: /s/ Gregory R. Duval
Name:    Gregory R. Duval
Title:    Senior Vice President












































































Signature Page to Amendment No. 3 to Moog Fourth Amended and Restated Loan
Agreement









--------------------------------------------------------------------------------







Manufacturers and Traders Trust Company, as a Lender




By: /s/ Mark E. Hoffman
Name:    Mark E. Hoffman
Title:    Vice President














































































Signature Page to Amendment No. 3 to Moog Fourth Amended and Restated Loan
Agreement







--------------------------------------------------------------------------------









Bank of America, N.A., as a Lender




By: /s/ Thomas C. Strasenburgh
Name:    Thomas C. Strasenburgh
Title:    Senior Vice President














































































Signature Page to Amendment No. 3 to Moog Fourth Amended and Restated Loan
Agreement







--------------------------------------------------------------------------------







JPMorgan Chase Bank, N.A.,
as a Lender




By: /s/ Karen L. Mikols
Name:    Karen L. Mikols
Title:    Vice President












































































Signature Page to Amendment No. 3 to Moog Fourth Amended and Restated Loan
Agreement





--------------------------------------------------------------------------------















CITIZENS BANK OF PENNSYLVANIA,
as a Lender




By: /s/ Ed Kloecker
Name: Ed Kloecker
Title: Senior Vice President






































































Signature Page to Amendment No. 3 to Moog Fourth Amended and Restated Loan
Agreement





--------------------------------------------------------------------------------







THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender




By: /s/ Maria Iarriccio
Name: Maria Iarriccio
Title:     Director














































































Signature Page to Amendment No. 3 to Moog Fourth Amended and Restated Loan
Agreement







--------------------------------------------------------------------------------







WELLS FARGO BANK, N.A., as a Lender




By: /s/ Thomas J. Grys


Name: Thomas J. Grys
Title: Senior Vice President














































































Signature Page to Amendment No. 3 to Moog Fourth Amended and Restated Loan
Agreement







--------------------------------------------------------------------------------







PNC BANK, NATIONAL ASSOCIATION,
as a Lender




By: /s/ Nathan Walvoord
Name: Nathan Walvoord
Title: Assistant Vice President














































































Signature Page to Amendment No. 3 to Moog Fourth Amended and Restated Loan
Agreement







--------------------------------------------------------------------------------







NORTHERN TRUST, as a Lender




By: /s/ Sophia Love
Name:    Sophia Love
Title:    Senior Vice President
















































































Signature Page to Amendment No. 3 to Moog Fourth Amended and Restated Loan
Agreement







--------------------------------------------------------------------------------







FIRST NIAGARA BANK, N.A., as a Lender




By: /s/ David S. DePasquale
Name:    David S. DePasquale
Title: Vice President    














































































Signature Page to Amendment No. 3 to Moog Fourth Amended and Restated Loan
Agreement







--------------------------------------------------------------------------------









U.S. BANK NATIONAL ASSOCIATION,
as a Lender




By: /s/ Michael E. Temnick
Name:    Michael E. Temnick
Title:    Vice President








































































Signature Page to Amendment No. 3 to Moog Fourth Amended and Restated Loan
Agreement







--------------------------------------------------------------------------------







BRANCH BANKING AND TRUST COMPANY
as a Lender




By: /s/ Matthew J. Davis
Name:    Matthew J. Davis
Title:    Senior Vice President










































































Signature Page to Amendment No. 3 to Moog Fourth Amended and Restated Loan
Agreement







--------------------------------------------------------------------------------







SANTANDER BANK, N.A., as a Lender




By: /s/ Cristian Anghel
Name:    Cristian Anghel
Title:    Vice President














































































Signature Page to Amendment No. 3 to Moog Fourth Amended and Restated Loan
Agreement







--------------------------------------------------------------------------------







MOOG INC., as the Company




By: /s/ Timothy P. Balkin
Name:    Timothy P. Balkin
Title:    Treasurer






Each of the following as Guarantors:


BROAD REACH ENGINEERING COMPANY
CURLIN MEDICAL INC.
MOOG EUROPE HOLDINGS I LLC
MOOG EUROPE HOLDINGS II LLC
X.O. TEC LLC
ZEVEX, INC.




By: /s/ Timothy P. Balkin
Name:    Timothy P. Balkin
Title:    Treasurer


















































Signature Page to Amendment No. 3 to Moog Fourth Amended and Restated Loan
Agreement







--------------------------------------------------------------------------------









SCHEDULE 2.1


LENDERS’ COMMITMENTS


Lender
Commitment
Applicable
Percentage
 
 
 
HSBC Bank USA, National Association
$135,000,000.00
12.2727272727%
Manufacturers and Traders Trust Company
$135,000,000.00
12.2727272727%
Bank of America, N.A.
$130,000,000.00
11.8181818181%
JPMorgan Chase Bank, N.A.
$130,000,000.00
11.8181818181%
Citizens Bank of Pennsylvania
$125,000,000.00
11.3636363636%
Wells Fargo Bank, N.A.
$125,000,000.00
11.3636363636%
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$72,500,000.00
6.5909090909%
PNC Bank, National Association
$72,500,000.00
6.5909090909%
U.S. Bank National Association
$35,000,000.00
3.18181818181%
Northern Trust
$35,000,000.00
3.18181818181%
First Niagara Bank, N.A.
$35,000,000.00
3.18181818181%
Branch Banking and Trust Company
$35,000,000.00
3.18181818181%
Santander Bank, N.A.
$35,000,000.00
3.18181818181%
TOTAL
$1,100,000,000.00
100.0%





Lender


Amount of Alternative
Currency Sublimit
Applicable
Percentage
 
 
 
HSBC Bank USA, National Association
$18,409,090.90
12.2727272727%
Manufacturers and Traders Trust Company
$18,409,090.91
12.2727272727%
Bank of America, N.A.
$17,727,272.73
11.8181818181%
JPMorgan Chase Bank, N.A.
$17,727,272.73
11.8181818181%
Citizens Bank of Pennsylvania
$17,045,454.55
11.3636363636%
Wells Fargo Bank, N.A.
$17,045,454.55
11.3636363636%
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$9,886,363.64
6.5909090909%
PNC Bank, National Association
$9,886,363.64
6.5909090909%
U.S. Bank National Association
$4,772,727.27
3.18181818181%
Northern Trust
$4,772,727.27
3.18181818181%
First Niagara Bank, N.A.
$4,772,727.27
3.18181818181%
Branch Banking and Trust Company
$4,772,727.27
3.18181818181%
Santander Bank, N.A.
$4,772,727.27
3.18181818181%
TOTAL
$150,000,000.00
100.0%












--------------------------------------------------------------------------------





Applicable Lending Offices:


Lender
Domestic Lending Office
Libor Lending Office
HSBC Bank USA, National
 Association
95 Washington Street
Buffalo, NY 14273
95 Washington Street
Buffalo, NY 14273
Manufacturers and Traders
 Trust Company
One Fountain Plaza
12th Floor
Buffalo, NY 14203
One Fountain Plaza
12th Floor
Buffalo, NY 14203
Bank of America, N.A.
70 Batterson Park Road
Farmington, CT 06032
70 Batterson Park Road
Farmington, CT 06032
JPMorgan Chase Bank, N.A.
10 South Dearborn
Floor 07
Chicago, IL 60603-2003
10 South Dearborn
Floor 07
Chicago, IL 60603-2003
Citizens Bank of Pennsylvania
525 William Penn Place
Room 153-2440
Pittsburgh, PA 15219
100 Sockanosett Crossroads
Cranston, RI 02920
The Bank of Tokyo-
 Mitsubishi UFJ, Ltd.
1251 Avenue of the Americas
12th Floor
New York, NY 10020
1251 Avenue of the Americas
12th Floor
New York, NY 10022
Wells Fargo Bank, N.A.
7711 Plantation Road
Roanoke, VA 24019
7711 Plantation Road
Roanoke, VA 24019
PNC Bank, National
 Association
Two Tower Center Boulevard
21st Floor
East Brunswick, NJ 08816
Two Tower Center Boulevard
21st Floor
East Brunswick, NJ 08816
Northern Trust
50 S. LaSalle
Chicago, IL 60675
50 S. LaSalle
Chicago, IL 60675
First Niagara Bank, N.A.
726 Exchange Street
Suite 900
Buffalo, NY 14210
726 Exchange Street
Suite 900
Buffalo, NY 14210
U.S. Bank National Association
800 Nicolle Mall
Minneapolis, MN 55402
800 Nicolle Mall
Minneapolis, MN 55402
Branch Banking and Trust Company
8200 Greensboro Dr., Suite 1000
McLean Virginia 22102
8200 Greensboro Dr., Suite 1000
McLean Virginia 22102
Santander Bank, N.A.
601 Penn Street
Reading, PA 19601
601 Penn Street
Reading, PA 19601
















--------------------------------------------------------------------------------







SCHEDULE 4.1


SUBSIDIARIES


(i)
Moog Components Group GmbH, incorporated in Germany, wholly-owned subsidiary1



(ii)
Bradford Engineering B.V., incorporated in the Netherlands, wholly-owned
subsidiary



(iii)
Broad Reach Engineering Company, incorporated in Delaware, wholly-owned
subsidiary



(a)
Octant Technologies, Inc., incorporated in California, wholly-owned subsidiary
of Broad Reach Engineering Company



(iv)
Curlin Medical Inc. (“Curlin”), incorporated in Delaware, wholly-owned
subsidiary



(a)
Moog MDG SRL, incorporated in Costa Rica, wholly-owned subsidiary of Curlin



(b)
Viltechmeda UAB, incorporated in Lithuania, wholly-owned subsidiary of Curlin



(c)
ZEVEX, Inc., incorporated in Delaware, wholly-owned subsidiary of Curlin



(v)
Intentionally deleted



(vi)
Harmonic Linear Drives Ltd., incorporated in England and Wales, 75% owned by
Moog Inc. [inactive]



(vii)    Ingenieurburo Pieper GmbH, incorporated in Germany, wholly-owned
subsidiary


(viii)
Moog Asset Management LLC, organized in Delaware, wholly-owned subsidiary



(ix)    Moog Australia Pty. Ltd., incorporated in Australia, wholly-owned
subsidiary


(x)    Moog do Brasil Controles Ltda., incorporated in Brazil, wholly-owned
subsidiary


(a)
Intentionally deleted



(xi)
Moog Controls Corporation, incorporated in Ohio, wholly-owned subsidiary with
branch operation in the Republic of the Philippines, and Moog Controls
Corporation, incorporated in New York [inactive], both wholly-owned subsidiaries



(xii)
Moog Controls Hong Kong Ltd., incorporated in Hong Kong, wholly-owned subsidiary



(a)
Moog Industrial Controls (Shanghai) Co., Ltd., incorporated in Peoples Republic
of China, wholly-owned subsidiary of Moog Controls Hong Kong Ltd.



(b)
Moog Control Systems (Shanghai) Co., Ltd., incorporated in Peoples Republic of
China, wholly-owned subsidiary of Moog Controls Hong Kong Ltd.



(xiii)
Moog Controls (India) Private Ltd., incorporated in India, wholly-owned
subsidiary



1 Animatics GmbH changed name to Moog Components Group GmbH effective June 7,
2016.





--------------------------------------------------------------------------------







(xiv)    Moog Controls Ltd., incorporated in the United Kingdom, wholly-owned
subsidiary


(a)
Intentionally deleted



(b)
Intentionally deleted



(1)
Moog Fernau Ltd., incorporated in the United Kingdom, wholly owned subsidiary of
Moog Controls Ltd.



(b)
Moog Components Group Limited, incorporated in the United Kingdom, wholly-owned
subsidiary of Moog Controls Ltd.



(1)
Tritech Holdings Limited, incorporated in the United Kingdom, wholly-owned
subsidiary of Moog Components Group Limited



(1.a)
Tritech International Limited, incorporated in the United Kingdom, wholly-owned
subsidiary of Tritech Holdings Limited



(1.a.i)
Tritech do Brasil-Servicos E Equipamentos Submarinos Ltda, incorporated in
Brazil, 99% owned by Tritech International Limited



(c)
Moog Norden A.B., incorporated in Sweden, wholly-owned subsidiary of Moog
Controls Ltd.



(d)
Moog OY, incorporated in Finland, wholly-owned subsidiary of Moog Controls Ltd.



(e)
Moog Wolverhampton Limited, incorporated in the United Kingdom, wholly-owned
subsidiary of Moog Controls Ltd.



(xv)
Moog Europe Holdings I LLC, a New York limited liability company, wholly-owned
subsidiary



(xvi)
Moog Europe Holdings II LLC, a New York limited liability company, wholly-owned
subsidiary



(xvii)
Moog Europe Holdings Luxembourg SCS (“Moog SCS”), incorporated in Luxembourg,
owned by Moog Europe Holdings I LLC and Moog Europe Holdings II LLC



(a)
Moog Holding GmbH & Co. KG (“Moog KG”), a partnership organized in Germany,
wholly-owned subsidiary of Moog SCS



(1)
Insensys Holdings Ltd., incorporated in the United Kingdom, wholly-owned
subsidiary of Moog KG



(1.a)    Moog Insensys Limited, incorporated in the United     Kingdom,
wholly-owned subsidiary of Insensys Holdings Ltd.


(2)
Moog Unna GmbH, incorporated in Germany, wholly-owned subsidiary of Moog KG






--------------------------------------------------------------------------------







(2.a)    Moog Control Equipment (Shanghai) Co. Ltd., incorporated in People’s
Republic of China, wholly-owned     subsidiary of Moog Unna GmbH


(3)
Moog BV, incorporated in the Netherlands, wholly-owned subsidiary of Moog KG



(4)
Moog GmbH, incorporated in Germany, wholly-owned subsidiary of Moog KG



(4.a)
Moog Italiana S.r.l., incorporated in Italy, wholly-owned subsidiary of Moog
GmbH



(5)
Moog Luxembourg S.a.r.l., incorporated in Luxembourg, wholly-owned subsidiary of
Moog KG



(6)
Obshestwo s Ogranizennoi Otwetstwennostju Moog, incorporated in Russia,
wholly-owned subsidiary of Moog KG



(7)
Intentionally deleted



(b)
Moog Luxembourg Finance S.A.R.L. (“Moog Finance”), incorporated in Luxembourg,
wholly-owned subsidiary of Moog SCS with branch operations in Switzerland



(1)
Moog International Financial Services Center s.a.r.l, incorporated in
Luxembourg, wholly-owned subsidiary of Moog Finance with branch operations in
the Republic of the Philippines



(c)
Focal Technologies Corporation, incorporated in Nova Scotia, Canada,
wholly-owned subsidiary of Moog SCS



(d)
Moog Verwaltungs GmbH, incorporated in Germany, wholly-owned subsidiary of Moog
SCS



(xviii)    Moog Holdings Limited, incorporated in Ireland, wholly-owned
subsidiary


(a)
Moog Dublin Ltd., incorporated in Ireland, a wholly-owned subsidiary of Moog
Holdings Limited



(b)
Moog UK Cheltenham Ltd., incorporated in the United Kingdom, a wholly-owned
subsidiary of Moog Holdings Limited



(xix)    Moog Ireland Ltd, incorporated in Ireland, wholly-owned subsidiary


(xx)    Moog Japan Ltd., incorporated in Japan, wholly-owned subsidiary


(xxi)    Moog Korea Ltd., incorporated in South Korea, wholly-owned subsidiary


(xxii)
Moog Receivables LLC, a Delaware limited liability company, wholly-owned
subsidiary








--------------------------------------------------------------------------------





(xxiii)
Moog S.a.r.l., incorporated in France, wholly-owned subsidiary, 95% owned by
Moog Inc.; 5% owned by Moog GmbH, with branch operations in Spain



(xxiv)    Moog Singapore Pte. Ltd., incorporated in Singapore, wholly-owned
subsidiary


(a)
Moog Motion Controls Private Limited, incorporated in India, wholly-owned
subsidiary of Moog Singapore Pte. Ltd.



(b)
Moog India Technology Center Pvt Ltd., incorporated in India, wholly-owned
subsidiary of Moog Singapore Pte. Ltd.



(xxv)
Moog UK Wescott Limited, incorporated in the United Kingdom, wholly-owned
subsidiary



(xxvi)
X.O. Tec LLC, organized in Delaware, wholly-owned subsidiary



(xxvii)
Linear AMS, Inc., organized in Michigan, 75% owned by Moog Inc.












--------------------------------------------------------------------------------







SCHEDULE 7.1


PERMITTED INDEBTEDNESS
(Note - Numbers Represent 05/31/16 Balances)2 




1.
Existing loan advances from Borrower to Foreign Subsidiaries ($ equivalent)

Location
Loan Advance
 - Moog Controls Corporation (Philippines)
$ 159,212,996
 - Bradford Engineering B.V.
$ 7,945,501
 - Moog UK Westcott Ltd.
$ 3,300,649



2.
Existing obligations related to building/equipment financing ($ equivalent)

Location
Type
Outstanding
 - Linear Mold and Engineering
Machinery
   $ 403,645
 - Linear Mold and Engineering
Machinery
   $ 14,000
 - Linear Mold and Engineering
Machinery
   $ 42,000



3.
Existing bank facilities other than with the Lenders

Location
Type of Debt
Available Facilities
Outstanding
 - Moog IFSC Ltd
 
$ 11,191,000
$ -
 - Moog GmbH
Overdraft
$ 5,371,680
$ -
 - Moog Italiana S.r.l.
Overdraft
$ 55,955
$ -
 - Moog Casella
Overdraft
$ 55,955
$ -
 - Moog S.A.R.L. (France)
Overdraft
$ 447,640
$ -
 - Moog Japan Ltd
 
$ 910,996
$ 91,100
 - Moog Japan Ltd
Overdraft
$ 910,996
$ -
 - Moog AG (Ireland)
Overdraft
$ 354,755
$ -
 
 
 
 



4.
Notes to Seller re: purchase price holdback

 - Linear Mold and Engineering
$ 1,280,000



5.
Certain Foreign Subsidiaries discount customers’ promissory notes with various
banks from time to time. The terms of such agreements provide that the Foreign
Subsidiary guarantee the promissory notes.











2 Also permitted by Section 7.1(c)







--------------------------------------------------------------------------------







SCHEDULE 7.2


PERMITTED ENCUMBRANCES
(Note - Numbers Represent 05/31/16 Balances)




Liens
Type
Amount
Moog Italiana S.r.l.
Various
$ 12,257
Moog Luxembourg S.A.R.L.
Machinery
$ 65,720
 
 
 
Liens on assets of Foreign Subsidiaries securing various bank facilities
See item 3 on Sch. 7.1










--------------------------------------------------------------------------------







SCHEDULE 7.3


PERMITTED INVESTMENTS AND GUARANTEES
(Note - Numbers Represent 05/31/16 Balances excluding any reserves)




 1. First Wave Technologies, Inc.
$ 300,000
 2. Pill Crusher
$ 50,004
 3. SimEx, Inc.
$ -










